DETAILED ACTION

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: Claims 1-16 are allowed.
Applicant's response in view of the amendments and/or remarks filed on 12/13/2021, have been reviewed and respectfully considered. Applicant's arguments are believed to be persuasive, and the rejection of the previous office action has been withdrawn.
Upon further review and search, Claims 1-16, are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1.  
         Specifically, "a reflective surface provided so as to cross an optical axis of the light source and configured to reflect the light emitted by the light source, toward the display portion provided on the outer casing surface, wherein the display portion is disposed at a position not crossing the optical axis“  these limitation are not found.
Additionally, the references cited in USC 892 this office action are considered relevant, but do not disclose specifically the subject matter of main claim 1.
 Therefore, claims 1-16 are allowed for the reasons the claimed invention are distinct from the searched and of record neither anticipates nor suggests the claimed invention alone or in combination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677